               Case 3:20-mj-71726-MAG Document 28 Filed 04/09/21 Page 1 of 3



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ELISSE M. LAROUCHE
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       elisse_larouche@fd.org
 7

 8   Counsel for Defendant PASCOE
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                        Case No.: 20-MJ–71726 MAG
15                      Plaintiff,                        STIPULATION AND [PROPOSED]
                                                          ORDER TO CONTINUE STATUS
16               v.                                       HEARING AND EXCLUDE RULE 5.1
                                                          AND SPEEDY TRIAL TIME FROM
17       GAGE PASCOE,                                     APRIL 12, 2021 TO MAY 14, 2021
18                      Defendant.
19

20

21           Gage Pascoe is currently released on pretrial conditions and living at a sober living

22   environment. Mr. Pascoe is set for a status regarding preliminary hearing on April 15, 2021. 1

23   Defense counsel continues to manage several constraints during the COVID-19 pandemic that

24   restrict her ability to timely and effectively investigate, review discovery, and consult with Mr.

25   Pascoe.

26

27
     1
      The parties submitted a stipulation and proposed order to exclude time and continue the
28   preliminary hearing and status hearing to April 12, 2021, which Judge Beeler granted, Dkt 27,
     however it appears the matter has been scheduled for April 15 on the online Court calendar.
     STIPULATION AND [PROPOSED] ORDER
     PASCOE, CR 20–71726 MAG
             Case 3:20-mj-71726-MAG Document 28 Filed 04/09/21 Page 2 of 3



 1           Accordingly, with the agreement of the parties, and with the consent of the defendant, the
 2   parties respectfully request that the Court order the status regarding preliminary hearing be reset to
 3   May 14, 2021 at 10:30 a.m. with defendant’s waiver of the preliminary hearing date under Federal
 4   Rule of Criminal Procedure 5.1. The parties additionally request an exclusion of time under the
 5   Speedy Trial Act, 18 U.S.C. § 3161(b). The parties agree, and the Court finds and holds, as follows:
 6
           1. The defendant is currently charged by criminal complaint. The defendant is not in
 7
           custody, having been released on December 22, 2020.
 8
           2. The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C.
 9
           3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary for effective preparation,
10
           taking into account the exercise of due diligence.
11
           3. The defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for
12
           preliminary hearing.
13
           4. Counsel for the defense believes that postponing the preliminary hearing is in her
14
           client’s best interest, and that it is not in her client’s interest for the United States to indict
15
           the case during the timeline established in Rule 5.1.
16
           5. The Court finds that, taking into the account the public interest in the prompt
17
           disposition of criminal cases, these grounds are good cause for extending the time limits
18
           for a preliminary hearing under Federal Rule of Criminal Procedure 5.1. Given these
19
           circumstances, the Court finds that the ends of justice served by excluding the period
20
           from April 12, 2021 through May 14, 2021, outweigh the best interest of the public and
21
           the defendant in a speedy trial. 18 U.S.C. 3161(h)(7)(A).
22
           6. Accordingly, and with the consent of the defendant, the Court (1) continues the
23
           preliminary hearing date of April 15, 2021, at 10:30 a.m. to May 14, 2021, at 10:30 a.m.
24
           before the Honorable Judge Hixon, and (2) orders that the period from April 12, 2021,
25
           through May 14, 2021 be excluded from the time period for preliminary hearings under
26
           Federal Rule of Criminal Procedure 5.1 and from Speedy Trial calculations under 18
27
           U.S.C. 3161(h)(7)(A) & (B)(iv).
28

     STIPULATION AND [PROPOSED] ORDER
     PASCOE, CR 20–71726 MAG
                                                       2
             Case 3:20-mj-71726-MAG Document 28 Filed 04/09/21 Page 3 of 3



 1           Therefore, the parties hereby stipulate that the April 15 hearing be vacated, and placed
 2   on calendar for a status conference on May 14, 2021 at 10:30 a.m.
 3           The parties further stipulate that the time be excluded from April 12, 2021 to May 14,
 4   2021 for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The
 5   parties stipulate, and ask the Court to find, that the requested exclusion of time are in the
 6   interests of justice and outweigh the best interest of the public and the defendant in a speedy
 7   trial. 18 U.S.C. § 3161(h)(7)(A).
 8         IT IS SO STIPULATED.
 9
                                                         Respectfully Submitted,
10
                    April 9, 2021                        GEOFFREY HANSEN
11                  Dated                                Acting Federal Public Defender
                                                         Northern District of California
12
                                                                   /S
13                                                       ELISSE M. LAROUCHE
                                                         Assistant Federal Public Defender
14

15

16                 April 9, 2021                          STEPHANIE HINDS
                   Dated                                  Acting United States Attorney
17                                                        Northern District of California
                                                         _________/S_______________________
18                                                       ALEXANDRA SHEPARD
                                                         Assistant United States Attorney
19           IT IS SO ORDERED.
20

21   DATED: ________________________
                                                          ________________________________
22                                                        JACQUELINE SCOTT CORLEY
                                                          United States Magistrate Judge
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     PASCOE, CR 20–71726 MAG
                                                     3
